DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending in this instant application and are currently under examination.   

Priority
This application is a CON of 15/948,124 filed on 04/09/2018, now PAT 10858646, which is a CON of PCT/JP2016/004530 10/07/2016 and claims foreign priority of JAPAN 2015-200599 filed on 10/08/2015.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 11/18/2020 has been considered.

Claim Objections
Claims 1, 5-7, 15, 16, and 20 are objected to because of the following informalities: In claims 1 and 15, change the incorrect recitation “linker molecule, includes” (lines 11 to 12 of claim 1; line 15 of claim 15) to “linker molecule and includes”. In claim 5, delete the redundant recitations “NRAS,”, “MLH1,”, “APC,”, “TP53, EGFR, BRAF,”, “PDGFRα,”, and “and TP53,” (lines 8-10), which have been claim 6, change the incorrect recitations “where T” (line 2) and “a first linker molecule” (lines 3 to 4, which has been recited in preceding claim) to “wherein T” and “the first linker molecule”, respectively. In claim 7, change the incorrect recitations “A1 and A2 each is” (line 4) and “a first linker molecule” (lines 4 to 5, which has been recited in preceding claim) to “A1 and A2 each are” and “the first linker molecule”, respectively; and replace the redundant recitation “, A1 and A2 are, independently, a hybridizing region” (lines 6 to 7) with “, the hybridizing region is”. In claim 16, insert the missing preposition “in” immediately before the recitation “the complex b1” (last line). In claim 20, change the incorrect recitation “ligand capable of specifically binding to” (line 7) to “ligand which is capable of binding specifically to”; delete the excessive recitation “a salt including” (line 10) immediately before the “a monovalent”; change the incorrect recitation “a mixed solution” (lines 12 to 13, which has been recited in preceding claim 1) to “the mixed solution”; and delete the excessive recitations “the salt including” (line 13) and “included” (line 14) immediately before the “the monovalent” and “at 1 mol/liter”, respectively. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 20 recites “is capable of discriminating a bindable sequence” (lines 5 to 6) and “, the hybridizing region is such that a molecular design is enabled correspondingly to a base sequence of the target double-strand nucleic acid molecule or non-target double-stranded nucleic acid molecule, and the first PI polyamide satisfies that the first PI polyamide binds to a base pair (T-A or A-T) within a target base sequence or in the vicinity thereof and includes at least one spacer molecule which forms a hair-pin shaped structure in the pyrrole-imidazole-containing polyamide, that the first PI polyamide binds a base pair (T-A or A-T) within a target base sequence or in the vicinity thereof and includes a plurality of spacer molecules which form a hair-pin shaped structure in the pyrrole-imidazole-containing polyamide, allowing formation of a cyclic structure, that the first PI polyamide includes at least one ß-alanine residue in every two residues or three residues within the sequence, that the first PI polyamide has a sequence including Py, Im and ß-Ala each having a length sufficient to satisfactorily allow recognition of the base sequence of a target double-stranded nucleic acid molecule and the base sequence of a non-target double-stranded nucleic acid molecule, or a combination thereof” (lines 14-28), which is broader and contradictory to the only “first PI polyamide” in preceding claim 1 and the “first PI polyamide” for discriminating a one-base difference between sequences of the target double-stranded nucleic acid molecule and a non-target double-stranded nucleic acid molecule (lines 2-5 of claim 20). Applicant is advised to delete the recitation “and is capable of discriminating a bindable sequence” (lines 5 to 6); and to change the above recitation from lines 14-28 to “, the first PI polyamide binds to a base pair (T-A or A-

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1 .56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the 

Claims 1-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Myerson et al. (US 2004/0185453, published on September 23, 2004, hereinafter referred to as Myerson ‘453, also listed in IDS filed on 11/18/2020) in view of Taylor et al. (Chem. Eur. J. 20:1310-1317, 2014, published online on December 30, 2013, hereinafter referred to as Taylor ‘2014, also listed in IDS filed on 11/18/2020).
With regard to structural limitations “A method comprising: mixing a sample, a first PI polyamide, and a carrier to form a mixed solution, separating the complex A (formed by binding the carrier to the first PI polyamide bound with a target double-stranded nucleic acid molecule in the sample) from the mixed solution (or further includes mixing a second PI polyamide with the sample to form a complex b1 by binding the second PI polyamide with the non-target double-stranded nucleic acid molecule in the mixed solution, wherein the second PI polyamide is modified with a second linker molecule), wherein the sample includes the target double-stranded nucleic acid molecule and a non-target double-stranded nucleic acid molecule, the first PI polyamide is a pyrrole-imidazole-containing polyamide which is modified with a first linker molecule and includes a plurality of ß-alanine moieties such that the pyrrole-imidazole-containing polyamide has at least one ß-alanine moiety in every two residues or three residues in a sequence of the pyrrole-imidazole-containing polyamide, and specifically binds to a sequence of the target double-stranded nucleic acid molecule in the sample, and the carrier is modified with a first ligand which specifically binds or adsorbs to the first linker molecule” (claims 1 and 3), “the pyrrole-imidazole-containing polyamide has a structure of formula 1, T-A1-H-A2-L, wherein T is a terminal region, A1 and A2 each are a hybridizing region, H is a connected region, and L is the first linker molecule or the second linker molecule; the hybridizing region, the connected region and the first linker 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, wherein A1, A2, H, and L are defined above)” (claims 6 and 7), “the sample comprises blood biopsy or the target double-stranded nucleic acid molecule obtained through an extraction or purification procedure from a biopsy” (claims 8 and 9), “mixing at temperature in a range of 25 °C to 40 °C (or in a buffer comprising a surfactant, a cation, and/or at a pH in a range of from 5.0 to 9.0)” (claims 10-14), and “A kit for use in the method of claim 1, comprising: the first PI polyamide modified with the first linker molecule and including a hybridizing region which is capable of discriminating a one-base difference between sequences of the target double-stranded nucleic acid molecule and a non-target double-stranded nucleic acid molecule; the carrier modified with the first ligand which is capable of binding specifically to the first linker molecule; and a reagent selected from the group consisting of a pH buffer agent, a surfactant, a salt including a divalent cation, a monovalent cation, and a combination thereof, wherein the surfactant is included at 0.05 v/v% or less relative to the mixed solution, the salt including the divalent cation and/or the monovalent cation is at 1 mol/liter or less, , the first PI polyamide binds to a base pair (T-A or A-T) within a target base sequence or in the vicinity thereof and includes at least one spacer molecule which forms a hair-pin shaped structure or a cyclic structure in the pyrrole-imidazole-containing polyamide, and the first PI polyamide includes at least one ß-alanine residue in every two residues or three residues within the sequence of the pyrrole-imidazole-containing polyamide” (claim 20):
Myerson ‘453 disclosed a method for separating homologous maternal and paternal genetic materials that contain single nucleotide polymorphism (SNP). Homologous components of the parental genetic material are physically separated by virtue of their differential affinities for one or more binding entities. The binding entity may include a molecular probe that binds preferentially to an allele in the binding entity includes an unstructured nucleic acid that is complementary to each of the two strands of the double stranded genetic material: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
. The first entity may be covalently linked with biotin and a second entity with avidin. The strong non-covalent binding of biotin to avidin would then allow for association of the first entity with the second entity. The molecular probe binds with a chromosome of interest an affinity tagged molecular probe-chromosome complex is formed. The complex can then be extracted from the mixture of homologous chromosomes using a capture agent that is complementary with the affinity tag (i.e., that binds the affinity tag). Multiple molecular probes could be used to separate multiple pairs simultaneously. Molecular probes could be associated with different affinity tags that allow them to be captured and separated using different capture agents. The process is repeated with beads or particles for alleles (page 9/26, [0013 and 0018]; page 16/26 to 20/26, [0090, 0095, and 0137]). The molecular probe may include a polyamide that contains imidazole and pyrrole amino acids. The N-methylpyrrole (Py) units were systematically replaced with N-methylimidazole (Im) units. Generally, G/C base pairs are recognized by the Im/Py pair, C/G base pairs are recognized by the Py/Im pair, while A/T and T/A base pairs are recognized by the Py/Py pair. In preferred embodiments, the two polyamide chains may be linked, e.g., by a γ-butyric acid linker to form a hairpin loop that offers increased affinity and specificity. The ß-alanine units relax the curvature of the polyamides and have been shown to enhance the affinity and selectivity of polyamides. Cyclic polyamides and/or pairs of polyamide hairpins linked via flexible chains, e.g., Valeric acid chains are also chromosomes from cells in culture (e.g., lymphocytes isolated from blood biopsy), or the sample genomic DNA is used (page 19/26, [0116 to 0117]; page 24/26, [0189]). Genetic variation is likely to explain the differences in their levels of response to defined forms of treatment and differences in their predisposition to development of many common human diseases, e.g., cancer (page 8/26, [0001]). In order to promote strand invasion of a DNA molecule, it is likely that elevated temperatures and duplex destabilizing buffer may be necessary. Such means of promoting hybridization between DNA strands are well known. Kits for separating the members of a pair of homologous chromosomes. The kits include at least a binding entity that can be used to separate the pair. The binding entity may include one or more molecular probes provided in dry form, in solution, associated with a solid phase (page 12/26, [0059]; page 21/26, [0144]).
Myerson ‘453 did not explicitly disclose the limitations “the pyrrole-imidazole-containing polyamide has at least one ß-alanine moiety in every two residues or three residues in a sequence of the pyrrole-imidazole-containing polyamide”, “the non-target double-stranded nucleic acid molecule is in a region of a base sequence on a gene in a wild-type genetic group selected from the group consisting of K-RAS”, and “the terminal region comprises N,N-dimethylaminopropylamine”, required by claims 1, 5, 6, and 20.
Taylor ‘2014 disclosed various types of sequence-specific alkylating N-methylpyrrole (Py)-N-methylimidazole (Im) polyamide conjugates for targeting the mutant Kras sequence specifically. Antiparallel pairing of Im opposite Py (Im/Py) recognizes a G–C base pair and a Py/Py pair recognizes A–T or T–A base pairs. Introduction of a flexible ß-alanine is often required for the design of hairpin polyamides to recognize over a 7 bp sequence, because polyamides comprising of more than five contiguous Py or Im are over-curved compared with the DNA minor groove. The inclusion of ß-alanine can take the place of a Py, and ß/ß, ß/Py, and Py/ß pairings can recognize T–A and A–T pairs in the Py-Im polyamide conjugates. It is important to carefully consider the position of the ß-alanine substitution for the binding affinity of Py-Im polyamides towards the minor groove. DNA sequence of Kras codon 11–15: 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
. Mutations at codons 12 and 13 are attractive targets. Py-Im conjugates targeting the Kras (G13D) mutation: 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
(page 1310, right col., para. 1; left col., para. 1; page 1311, left col., para. 1; right col., Figure 3). Conjugate 5 was modified by replacing the alkylating seco-CBI moiety with dimethylaminopropylamine (Dp), which was dissolved in HBS-EP buffer (page 1314, left col., para. 2). SPR assays were carried out using HBS-EP buffer (10 mm HEPES pH 7.4, 150 mm NaCl, 3 mm EDTA, and 0.005% Surfactant P20) with 0.1% DMSO and 2-hydroxypropyl-b-cyclodextrin (50 mm, for avoiding aggregation) at 25 °C (page 1316, right col., para. 2).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute the generic location of ß-alanine in the hair-pin or cyclic polyamide containing imidazole and pyrrole amino acids as taught by Myerson ‘453 with specific location or guidance of ß-alanine substitution in view of Taylor ‘2014; and to optimize the hybridization buffer and conditions (temperature, salt, detergent, and pH) for discriminating mutant K-RAS from the wild-type counterpart. One would have been motivated to do so because (a) Myerson ‘453 teaches that the molecular probe may include a polyamide that contains N-methylpyrrole (Py) units and N-methylimidazole (Im) units. Generally, G/C base pairs are recognized by the Im/Py pair, C/G base pairs inclusion of ß-alanine to take the place of a Py, and ß/ß, ß/Py, and Py/ß pairings can recognize T–A and A–T pairs in the Py-Im polyamide conjugates. Careful consideration of the position of the ß-alanine substitution for the binding affinity of Py-Im polyamides towards the minor groove is needed, described above. Thus, one of skill in the art would have a reasonable expectation that by substituting the generic location of ß-alanine in the hair-pin or cyclic polyamide containing imidazole and pyrrole amino acids as taught by Myerson ‘453 with specific location or guidance of ß-alanine substitution in view of Taylor ‘2014; and by optimizing the hybridization buffer and conditions (temperature, salt, detergent, and pH) for discriminating mutant K-RAS from the wild-type counterpart, one would achieve Applicant’s claims 1-14 and 20. "Exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results". See MPEP § 2143 [R-10.2019] [I]. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05 [R-10.2019] [II.A].
The method of Myerson ‘453 in view of Taylor ‘2014 meets all structural limitation of claimed method or kit and would achieve the same intended results, including “separating a target double-stranded nucleic acid molecule from a sample including the target double-stranded nucleic acid molecule and a non-target double-stranded nucleic acid molecule”, “forming a complex A by binding the carrier to the first PI polyamide… in the mixed solution”, and “to form a complex a1 (or b1 or a2)”, required by claims 1-4 and 11-14.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 9-13, and 15-20 of U.S. Patent No. 10,858,646 (Nagase et al., published on December 8, 2020) in view of Taylor et al. (Chem. Eur. J. 20:1310-1317, 2014, published online on December 30, 2013, hereinafter referred to as Taylor ‘2014, also listed in IDS filed on 11/18/2020). Although the claims at issue are not identical, they are not patentably distinct from each other because Pat ‘646 claims “A method of separating a target double-stranded nucleic acid molecule from a sample, comprising: mixing a sample, a first PI polyamide, and a carrier such that a mixed solution comprising the sample, the first PI polyamide, and the carrier is produced; forming a complex A by binding the carrier to the first PI polyamide with which a target double-stranded nucleic acid molecule in the sample is bound in the mixed solution; and separating the complex A from the mixed solution, wherein the sample includes the target double-stranded nucleic acid molecule and a non-target double-stranded nucleic acid molecule, the first PI polyamide is a pyrrole-imidazole-containing polyamide which is modified with a first linker molecule and specifically binds to a sequence of the target double-stranded nucleic acid molecule in the sample, the carrier is modified with a first ligand which specifically binds or adsorbs to the first linker molecule, and a content of the target double-stranded nucleic acid molecule for separating the target double-stranded nucleic acid molecule from the sample is less than 1% in the sample” (claim 1), and “wherein the pyrrole-imidazole-containing polyamide has a structure of formula 1, T-A1-H-A2-L, where T is a terminal region, A1 and A2 each are a hybridizing region, H is a connected region, and L is a first linker molecule or a second linker molecule… the hybridizing region is one selectively connected among pyrrole (Py), imidazole; (Im), and ß-alanine (ß-Ala); and the connected region is one having 3 or more carbon atoms with a carbon-carbon single bond” (claim 16); and “A method of separating a target .
Pat ‘646 did not explicitly claim the limitations “the pyrrole-imidazole-containing polyamide has at least one ß-alanine moiety in every two residues or three residues in a sequence of the pyrrole-imidazole-containing polyamide”, “mixing in a buffer comprising a surfactant, a cation, and/or at a pH in a range of from 5.0 to 9.0)”, and “a reagent selected from a pH buffer agent, a surfactant, and/or a salt including a divalent cation and/or a monovalent cation, wherein the surfactant is at 0.05 v/v% or less relative to the mixed solution, the salt including the divalent cation and/or the monovalent cation is at 1 mol/liter or less”, required by claims 1, 11-15, and 20.
Taylor ‘2014 disclosed various types of sequence-specific alkylating N-methylpyrrole (Py)-N-methylimidazole (Im) polyamide conjugates for targeting the mutant Kras sequence specifically. Antiparallel pairing of Im opposite Py (Im/Py) recognizes a G–C base pair and a Py/Py pair recognizes A–T or T–A base pairs. Introduction of a flexible ß-alanine is often required for the design of hairpin polyamides to recognize over a 7 bp sequence, because polyamides comprising of more than five contiguous Py or Im are over-curved compared with the DNA minor groove. The inclusion of ß-alanine can take the place of a Py, and ß/ß, ß/Py, and Py/ß pairings can recognize T–A and A–T pairs in the Py-Im polyamide conjugates. It is important to carefully consider the position of the ß-alanine substitution for the binding affinity of Py-Im polyamides towards the minor groove. DNA sequence of Kras codon 11–15: 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
. Mutations at codons 12 and 13 are attractive targets. Py-Im conjugates targeting the Kras (G13D) mutation: 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
(page 1310, right col., para. 1; left col., para. 1; page 1311, left col., para. 1; right col., Figure 3). Conjugate 5 was modified by replacing the alkylating seco-CBI moiety with dimethylaminopropylamine (Dp), which was dissolved in HBS-EP buffer (page 1314, left col., para. 2). SPR assays were carried out using HBS-EP buffer (10 mm HEPES pH 7.4, 150 mm NaCl, 3 mm EDTA, and 0.005% Surfactant P20) with 0.1% DMSO and 2-hydroxypropyl-b-cyclodextrin (50 mm, for avoiding aggregation) at 25 °C (page 1316, right col., para. 2).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute the generic location of ß-alanine in the hair-pin or cyclic polyamide containing imidazole and pyrrole amino acids as taught by Pat ‘646 with specific location or guidance of ß-alanine substitution in view of Taylor ‘2014; and to optimize the hybridization buffer and conditions (temperature, salt, detergent, and pH) for discriminating mutant K-RAS from the wild-type counterpart. One would have been motivated to do so because both Pat ‘646  and Taylor ‘2014 teach a polyamide that contains N-methylpyrrole (Py) units and N-methylimidazole (Im) units. The ß-alanine units relax the curvature of the polyamides and have been shown to enhance the affinity and selectivity of polyamides. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05 [R-10.2019] [II.A].

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623